Hand, J.
The plaintiff, Mrs. Casey, claims as the mother of the deceased child and only heir of Elijah Buttolph. (1 R. S. 752, § 6. 4 Kent, 398.) There is no evidence that the child was ever seised; nor is that now necessary. (1 R. 8. 751, § 1. And see 2 Id. 295, § 15.) The deeds to the sons, Bethel and Elijah, postponed the right to the possession until the death of their father, the grantor. It seems, such a deed is valid, under our statute. (1 R. S. 724, §§ 24, 10. Gott v. Gott, 7 Paige, 534. And see Jackson v. McKenny, 3 Wend. 233; Tooley v. Dibble, 2 Hill, 641; Goodell v. Pierce, Id. 659.) If the deeds were -invalid, the plaintiff could not recover without proving ouster; for the parties would be tenants in common. The deed to Elijah was subsequent to that to the defendant. And if the title had passed before the grantor’s death, the east half would, in ordinary cases, first be liable for the payment of the mortgage. It is not necessary to decide whether this rule prevails, where the conveyances are in the nature of advancements. Eor here, it may be presumed, if parol evidence was admissible on that point, that the defendant was to pay a moiety; for he testified that his father intended he, the defendant, should pay one half of the mortgage, or that Elijah should do it.
But the real question in the case is, whether the defendant can set up his assignment of the mortgage and his possession under it, as a defense at law. An assignment of a mortgage, to one owning the equity of redemption, is a merger of the mortgage: this rule seems inflexible at law. In equity, whether *639merged or not, is often a question of intent. (James v. Morey, 2 Cowen, 246. Russell v. Austin, 1 Paige, 192. Millspaugh v. McBride, 7 Id. 509. 4 Kent, 202. Schermerhorn v. Merrill, 1 Barb. S. C. Rep. 316. Forbes v. Moffat, 18 Ves. 384. Gardner v. Astor, 3 John. Ch. Rep. 53. Starr v. Ellis, 6 Id. 393.) Where the owner of land takes an assignment of a mortgage upon it, it is extinguished unless he has some beneficial interest in keeping the legal and equitable estates distinct. (Id.) In this case, if each owner was to pay an equal proportion of the mortgage, it is clear, that there is no merger, certainly in equity, as to a moiety. The east half of the farm is the primary fund to pay one half of so much of the mortgage as remained unpaid by the grantor. And if we can divide the burden of the mortgage in proportion to the land, and as between the parties consider these moieties in the nature of separate liens, there will be no merger at law, as to the east half.
Under these circumstances, I am inclined to the opinion, that there is no merger as to that part; and that the defendant may defend at law as a mortgagee in possession. Only a moiety of an annuity charged upon land was held to be merged, by inheriting a moiety of the land, as heir of the devisee of the grantor of the annuity. (Jenkins v. Van Schaack, 3 Paige, 242.) Where the lessee of land became the purchaser of a moiety of the rent and reversion, the rent and lease were considered as extinguished pro tanto. (Lansing v. Pine, 4 Paige, 639.) And an assignment of a mortgage upon several lots, to the owner of part of them, was held to merge it only as to those owned by the assignee. (Knickerbacker v. Boutwell, 2 Sandf. Ch. Rep. 319.) These were cases in equity; and Chancellor Kent seems to have doubted whether the mortgage was not extinguished as to the whole of the premises, by the purchase of the equity of redemption to a part. (James v. Johnson, 6 John. Ch. Rep. 426.) But the members of the court for the correction of errors seem to have had no such doubts. (James v. Morey, 2 Cowen, 246.) The majority of the court, it is evident, thought there was no merger as to that portion of the land not bid off by the mortgagee. Wiscottfs case was at law, and *640was a question of the merger of a particular estate. (2 Rep. 60.) And in James v. Morey, Mr. Justice Sutherland intimated that the bond might be sued for the balance, (And see 11 Vin. 440; Tyler v. Lake, 4 Sim. 851.) At law, estates lying in the same person merge, but they can not do so when they lie in different persons. (Forbes v. Moffat, 18 Ves. 393, note.) I think the defendant can defend in this suit as assignee of the mortgage. (Jackson v. Minkler, 10 John. 480. Phyfe v. Riley, 15 Wend. 248.)
[Warren Special Term,
October 14, 1851.
Nonsuit ordered.
Hand, Justice.]